Dissenting Opinion by
Judge Ceumlish, Je.:
I respectfully dissent.
While I agree that our decision in Commonwealth v. Roeting, 7 Pa. Commonwealth Ct. 317, 300 A. 2d 125 *402(1973) was in error, I am constrained to conclude that the procedure followed in the present case of license revocation based on a default judgment entered without notice to the judgment debtor cannot withstand the constitutional rigors of due process.
In light of Perez v. Campbell, 402 U. S. 637 (1971), it is difficult to hold otherwise than that the purpose of our so-called Financial Responsibility statute is not only to punish negligent drivers, as we held in Roeiing, but also that it serves as a method to insure judgment creditors payments from motor vehicle judgment debtors. Further, I would agree that Bell v. Burson, 402 U.S. 535 (1971), dictates a hearing for determination of a possible judgment in futuro being rendered, i. e., the situation where license revocation occurs prior to a civil liability judgment.
However, as the majority says, such is not the case here. Here the civil claim has already been reduced to judgment, albeit a default judgment, and in this situation the majority sees no need for a hearing as to negligence prior to license revocation. When the judgment occurs prior to the revocation, and that judgment is one resulting from full litigation or even from judgment by default or confession where the judgment debtor had notice of the claim of negligence against him, it is unreasonable to conclude that such an informed judgment debtor could expect a further hearing on fault and collaterally attack the prior judgment. But where, as here, the judgment debtor has a default judgment entered against him of which he has no notice, it strains reason to say that that judgment makes any statement at all as to negligence in the motor vehicle mishap which now serves as the basis for the revocation of his license.
On this basis, I dissent.